UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2293



EMMANUEL ASANJI NGUFOR,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-203-899)


Submitted:   July 26, 2006                 Decided:   August 14, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.     Rod J. Rosenstein, United States Attorney,
Richard C. Kay, Assistant United States Attorney, Baltimore,
Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Emmanuel    Ngufor,    a    native    and   citizen   of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals affirming the immigration judge’s denial of his requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.

            Ngufor challenges the Board’s finding that his testimony

was not credible and that he otherwise failed to meet his burden of

proof to qualify for asylum. We will uphold a negative credibility

determination if it is supported by substantial evidence, see

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006), and reverse

the Board’s decision only if the evidence “was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution,” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotations and citations omitted).

            We   have   reviewed    the   administrative       record       and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Ngufor failed to

establish   past   persecution      or    a    well-founded    fear    of    future

persecution as necessary to establish eligibility for asylum.                     See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish      eligibility      for   asylum);      INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).




                                       - 2 -
           Similarly, because Ngufor does not qualify for asylum, he

is also ineligible for withholding of removal.                  See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).            Finally, substantial

evidence   supports   the   finding     that   Ngufor   fails    to   meet   the

standard for relief under the Convention Against Torture.                     To

obtain such relief, an applicant must establish that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.”           8 C.F.R. § 1208.16(c)(2) (2006).

Ngufor failed to make the requisite showing.

           Accordingly,     we   deny    the   petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -